                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         CHARLOTTE DIVISION
                          3:18-cv-00150-RJC-DSC

JARED MODE, on behalf of himself     )
and all others similarly situated,   )
                                     )
            Plaintiffs,              )
                                     )
      vs.                            )
                                     )                    ORDER
                                     )
S-L DISTRIBUTION COMPANY,            )
LLC, S-L DISTRIBUTION                )
COMPANY, INC., and S-L ROUTES, )
LLC,                                 )
                                     )
            Defendants.              )
____________________________________ )

      THIS MATTER comes before the Court on Defendants, Counterclaim-

Plaintiffs, and Third-Party Plaintiffs S-L Distribution Company, LLC, S-L

Distribution Company, Inc., and S-L Routes, LLC (“S-L”), Opt-In Plaintiff and

Counterclaim-Defendant Anthony Sarti (“Sarti”), and Third-Party Defendant

Siempre Avanti LLC’s Joint Motion to Dismiss with Prejudice, (Doc. No. 135).

      Based upon the record and the prior proceedings in this matter, the Court

GRANTS the Joint Motion, (Doc. Nos. 135), and ORDERS that:

   1. Sarti’s claims against S-L in the above-captioned action, (Doc Nos. 1, 4),

      including those brought under the Fair Labor Standards Act, are dismissed

      with prejudice;

   2. S-L’s counterclaim against Sarti in the above-captioned action, (Doc. No. 25),

                                         1
  is dismissed with prejudice; and

3. S-L’s third-party claims against Siempre Avanti, LLC, a Georgia limited

  liability company, (Doc. No. 28), are dismissed with prejudice.

SO ORDERED.



                                     Signed: November 14, 2018




                                      2
